Title: To George Washington from Howell Lewis, 1 January 1794
From: Lewis, Howell
To: Washington, George


          
            Dear Uncle,
            Mount Vernon January 1st 1794
          
          I recd Mr Dandridg’s letters of the 18th & 23d of last Month. There directions I shall attend to. I will if you think proper, deliver all the
            receipts for money paid by me, to Mr Pearce, and when I return to Philadelphia will
            bring you an accurate Accot of the whole Sum. I shall deliver the Plans of the several
            Farms to him —Mr Pearce has not yet arrived, & I cant learn
            any thing of him. Mr Butler leaves Mount Vernon this day, and has applied to me to
            settle his accot with you, but not having recd any directions from you, I declined
            having any thing to do with it, until I heard from you, I gave him 10 Dollars till
            then—There is but 85 dollars in the house & Mr Stuart not paid yet—Mr Davenport had
            £22.4.10 & the rest I have paid for the use of the Farms & Mansion house.
          The weather was so severe the last week as to Block up the River so Close, as to suffer
            People to walk a cross at Alexandria, at this Place it was frozen a cross, & as low
            dow[n] the River as I could see; It is now breaking up, & if Mr Pearce, does not
            take the advantage of the present situation of the Rive[r], I question whether he gets
            here at all this winter by water—I perceive that this Freezing & thawing weather has
            injured your wheat considerably, from the frost spewing it up, & the Sun thawing the
            earth from the roots & leaves them bare.
          We are all well here, & I must conclude with my compliments to my Aunt & the
            Family & those of the new year & I am your Affecte Nephew
          
            Howl. Lewis
          
        